Per Curiam,
The learned judge of the court below submitted this case to the jury in precise accord with our decisions in this class of cases and the jury found for the plaintiff the matter of fact thus submitted. The jury was carefully instructed that the city was not liable for a mere ordinary slippery condition of the sidewalk resulting from the sudden formation of ice, but that if the snow and ice existed in ridges and little hills and the pavement was permitted to remain in that condition for a length of time sufficient to charge the city with knowledge of the situation, and the obstruction was not removed, there might be liabilityfor an accident happening in those circumstances. There was plenty of testimony to establish the plaintiff’s contentions in this respect, and it was therefore the duty of the court below to submit the case to the jury, which was done in a very careful. and cautious manner. The liability cannot be removed by a mere notice to the owner.
Judgment affirmed.